Bissell, J.
This is another case between the Chicago Lumber Company and Frank S. Woodbury to enforce another lien on part ■ of the property which is involved in the case antecedently decided. Both cases were tried together below and have been submitted here on the same abstract and on the same briefs. *208There were two separate records and necessarily two separate judgments on which independent action must be taken in this court.
For the reasons expressed in the foregoing opinion this case is likewise reversed.

Reversed.